Citation Nr: 0633474	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for restless leg syndrome 
as secondary to service-connected post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The veteran testified at a September 2005 hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  In January 2006, the Board denied claims of service 
connection for hepatitis with enlarged liver and skin 
problems of the face and elbows as a result of exposure to 
herbicides, and remanded the issue on the cover page of this 
decision for evidentiary development.



FINDING OF FACT

The probative and competent medical evidence of record 
proximately related current restless leg syndrome to PTSD.   



CONCLUSION OF LAW

Service connection for restless leg syndrome as secondary to 
service-connected PTSD is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 
(2006).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable outcome below, VA's application of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), need not be considered at this time.  
Additionally, the veteran will be given relevant information 
concerning any downstream element, i.e., a disability rating 
and effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), when the RO effectuates this decision.    

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

A review of the record shows that at a March 1994 VA 
examination for residuals of dioxin exposure, the veteran 
reported that three years after coming back from Vietnam he 
had been awakened at night with judging of his lower 
extremities and arms.  The veteran reported that he had gone 
to the VA and tests were done including sleep tests, wherein 
he was admitted overnight and wires were attached while he 
was asleep.  The veteran claimed that the only thing given to 
him was a tape to listen to so that he could relax and sleep 
at night.  Though that helped for awhile, he started having 
the problem again.  About seven years ago, the veteran went 
to private doctor and after testing, he was diagnosed as 
having restless leg syndrome.  The veteran stated that he was 
given Darvon and Klonopin.  

A March 1994 private medical record concerning the veteran's 
mental health complaints noted various symptomatology, 
including sleep impairment of restlessness and leg tremble.  

A January 1995 treatment note from Ronald Wilber, a 
physician's assistant, indicated that the veteran's restless 
leg syndrome had been helped with Klonopin.  

A VA treatment record from 1999 indicated that the veteran 
complained of chronic nightmares and trembling of the legs 
that could be stopped only by taking medication.  A July 2004 
VA treatment record indicated a problem list that included 
restless leg syndrome.  The veteran reported a fifteen year 
history of waking from sleep with restless legs and 
associated anxiety.  The veteran stated that as long as he 
took Lamictal it was not a problem.   

A July 2004 letter from William T. Gonzaba, M.D., reported 
that the veteran had PTSD manifested as sleep disorders, 
among other things.  The veteran underwent a December 2004 VA 
examination for the purpose of assessing his then-pending 
claim concerning PTSD, and the examiner noted that he had 
sleep impairment.  

A May 2005 rating decision granted service connection for 
PTSD and assigned an initial 70 percent disability rating, as 
well as entitlement to individual unemployability.  

The veteran testified at his September 2005 hearing that when 
he got out of the service in 1971, he started drinking a lot.  
While drinking, he did not have problems.  When he stopped, 
however, he could not sleep because of his legs.  

Finally, pursuant to the Board's January 2006 remand, the 
veteran underwent a March 2006 VA examination.  The examiner 
stated that the claims file had been reviewed, and he 
referred to the above noted July 2004 letter from Dr. 
Gonzaba.  The examiner rendered a diagnosis of restless leg 
syndrome.  Concerning the question of PTSD as a cause, the 
examiner stated that restless leg syndrome was an idiopathic 
condition that was completely separate.  He continued as 
follows:  "However, I feel that it is at least as likely as 
not that [the veteran's] symptoms of PTSD as outlined in the 
letter of his treating physician could certainly trigger the 
sleep abnormality that he has."  

The preceding probative and competent statement, when read in 
conjunction with 38 U.S.C.A. § 5107(b) (which generally 
charges VA to give the veteran the benefit of the doubt 
regarding any material issue to the determination of the 
matter), shows that service connection on a secondary basis 
is warranted.  



ORDER

Service connection for restless leg syndrome as secondary to 
PTSD is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


